Citation Nr: 9918728	
Decision Date: 07/09/99    Archive Date: 07/20/99

DOCKET NO.  94-19 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 40 percent for arthritis 
of the low back with sacralization of L5-S1.


REPRESENTATION

Appellant represented by:	David L. Huffman, Esq.


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

David T. Cherry, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1960 to September 
1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision of 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.

In November 1993 and in August 1994, the veteran filed claims 
for service connection for peptic ulcer disease as secondary 
to taking medication for the service-connected low back 
disorder and for a total disability rating for compensation 
purposes based on individual unemployability, respectively.  
In a July 1996 rating decision, the RO&IC denied those two 
claims.  Later that month, a VA Form 9 was submitted, which 
expressed disagreement with the denials in the July 1996 
rating decision.  In August 1996, the veteran's former 
representative submitted a statement that also expressed 
disagreement with the denials in the July 1996 rating 
decision.  In November 1996, the RO&IC issued a statement of 
the case on these two issues.  Neither the veteran nor his 
former representative submitted any documents subsequent to 
the statement of the case and within a year of notice of the 
July 1996 rating decision, which could be construed as a 
substantive appeal.  

Upon review of the facts, the Board believes there is a 
legitimate question of whether timely appeals have been filed 
on the issues of service connection for peptic ulcer disease 
as secondary to taking medication for the service-connected 
low back disorder and a total disability rating for 
compensation purposes based on individual unemployability.  
The Board does not have jurisdiction to review these claims 
in the absence of a perfected appeal.  38 C.F.R. §§ 20.200, 
20.202, and 20.302(b) (1998).  An RO&IC determination of an 
untimely filing of a substantive appeal is an appealable 
issue.  38 C.F.R. § 19.34 (1998).  

The intertwined issues of timeliness of appeal are referred 
to the RO&IC for further consideration at this time rather 
than by remand since the Board's jurisdiction over the issues 
of service connection for peptic ulcer disease as secondary 
to taking medication for the service-connected low back 
disorder and for a total disability rating for compensation 
purposes based on individual unemployability is as yet 
undetermined.  

In a March 1999 VA Form 9, the veteran raised the issues of 
entitlement to service connection for the following 
disorders; a thoracic spine disorder, a cervical spine 
disorder, a hip disorder, a sciatic nerve impingement, 
peripheral neuropathy, chronic pain syndrome, and depression 
as secondary to pain.  At the May 1999 hearing held at the 
RO&IC before a travel member of the Board, the representative 
raised the issue of whether there were clear and unmistakable 
error in the November 1967, December 1975, and August 1976 
rating decisions in not adjudicated issues of service 
connection for various disorders and in the assignment of a 
10 percent disability rating for arthritis of the low back 
with sacralization of L5-S1. The RO&IC has also not 
adjudicated those claims.  These issues have been neither 
procedurally prepared nor certified for appellate review and 
are referred to the RO&IC for appropriate action.  Godfrey v. 
Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
RO&IC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



In a March 1999 VA Form 9, the veteran reported that he was 
receiving Social Security disability benefits.  The duty to 
assist for a claim of an increased rating includes obtaining 
Social Security Administration (SSA) records.  Baker v. West, 
11 Vet. App. 163 (1998).

As previously noted, the veteran in a March 1999 VA Form 9 
raised the issue of entitlement to service connection for 
intervertebral disc syndrome.  The issue of service 
connection for intervertebral disc syndrome is inextricably 
intertwined with the issue of an increased evaluation for the 
service-connected arthritis of the low back with 
sacralization of L5-S1.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that service connection may be granted not only for a 
disorder found to be proximately due to or the result of a 
service-connected disability, but also when it is shown that 
the claimed disorder has been aggravated by the service-
connected disability.  In such cases, according to the Court, 
a basis exists upon which to predicate a grant of entitlement 
to service connection on a secondary basis.  

Thus, pursuant to 38 U.S.C.A. § 1110 (West 1991) and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability (but only for 
that degree) over and above the degree of disability existing 
prior to the aggravation.  

Accordingly, this case is REMANDED for the following:

1.  The RO&IC should contact the veteran 
and request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his low back 
symptomatology since service.  


After obtaining any necessary 
authorization or medical releases, the 
RO&IC should obtain and associate with 
the claims files legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO&IC 
should secure all outstanding VA 
treatment reports.

2.  The RO&IC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
as well as the medical records relied 
upon concerning that claim.  If records 
pertaining to such claim and medical 
evidence utilized in processing such 
claim are not available, that fact should 
be entered in the claims file.

3.  The RO&IC should arrange for VA 
orthopedic and neurological examinations 
of the veteran by appropriate specialists 
to determine the current manifestations 
and severity of his service-connected 
arthritis of the low back with 
sacralization of L5-S1, and the etiology 
of lumbar disc disease.  

The veteran's claims folder, copies of 
the criteria under 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) and a separate copy of 
this remand should be made available to 
and reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and the examiners must 
annotate the examination reports in this 
regard.  Any further indicated studies 
should be performed.  

The veteran's history, current 
complaints, and examination findings must 
be reported in detail by the examiners.  
The examiners should specifically report 
active and passive ranges of motion of 
the lumbar spine.  The examiners should 
also note what the normal range of motion 
is for the lumbar spine.  The examiners 
should indicate at what point, if any, in 
degrees of motion, the veteran 
experiences painful motion in the lumbar 
spine.  

The examiners should also address the 
following questions:

1)  Is any intervertebral disc 
syndrome found directly related 
to active service?

2)  Did the service-connected 
arthritis of the low back with 
sacralization of L5-S1 cause 
any intervertebral disc 
syndrome found?  

3)  If not, does the service-
connected arthritis of the low 
back with sacralization of L5-
S1 aggravate or cause worsening 
of any intervertebral disc 
syndrome found?  

If the arthritis of the low back with 
sacralization of L5-S1 does aggravate or 
cause worsening of any intervertebral 
disc syndrome found, the examiner should 
indicate what are the baseline 
manifestations of the intervertebral disc 
syndrome and what are the increased 
manifestations of the intervertebral disc 
syndrome which are due to the arthritis 
of the low back with sacralization of L5-
S1.

The examiners should also render an 
opinion on the extent, if any, of any 
fatigue, weakness, functional impairment, 
impaired coordination, or pain in the 
lumbar spine from the service-connected 
disability, due to repeated use or flare-
ups, and should portray these factors in 
terms of any additional loss in range of 
motion.  

All findings should be reported in 
detail, a complete rationale must be 
given for any opinion(s) expressed, and 
the foundation for all conclusions should 
be clearly set forth.  A comprehensive 
report that addresses the aforementioned 
should be provided and associated with 
the claims folder.  

4.  Thereafter, the RO&IC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO&IC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand; if they are not, the 
RO&IC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO&IC should 
adjudicate the issue of entitlement to 
service connection for intervertebral 
disc syndrome including as secondary to 
the service-connected arthritis of the 
low back with sacralization of L5-S1, and 
readjudicate the issue of entitlement to 
a rating in excess of 40 percent for 
arthritis of the low back with 
sacralization of L5-S1under a broad 
interpretation of the applicable 
regulations and Court decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(1998), including 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) as applicable.  The 
RO&IC should also document its 
consideration of the applicability of 
38 C.F.R. § 3.321(b)(1) (1998).

If the benefits sought on appeal, for which a notice of 
disagreement has been filed, are not granted to the veteran's 
satisfaction, the RO&IC should issue a supplemental statement 
of the case with applicable laws and regulations not 
previously included.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final action warranted.  No action is 
required of the veteran until he is notified by the RO&IC.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the Court.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (1998).


